DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 06/26/2020 where claims 1-20 are pending.
Election/Restrictions
3.	This application contains claims directed to the following patentably distinct species. 

Group I: Claims 1 – 16:  an  apparatus comprising set of hierarchical processing element nodes including a first hierarchy of processing element nodes, a second hierarchy of processing element nodes  wherein the first set of processing element nodes comprising: a source node, a source look-up table (LUT), a first router, and a first reflection LUT; and a second set of processing element nodes comprising: a second router, a target node; wherein the first reflection LUT is to comprise an address of the second forwarder node in the second hierarchy. CPC classification: H04L45/12; H04L43/0852; H04L41/5009; Fig. 1

Group II:  Claims 17 - 20: a system comprising  a semiconductor substrate comprising set of hierarchical processing, including a first of processing element nodes, a second of processing element nodes and a third processing element node  wherein the first set of processing element nodes comprising: a source node, a source look-up table (LUT), a first router, and a first reflection LUT; and a second set of processing element nodes comprising: a second router, and a third processing element node comprising third router and a target node, first router identify cardinal direction of second router from LUT,  second router identify cardinal direction of third router  and third router forward packets to target node; CPC classification: H04L5/0053; H04J11/0079; H04B7/0452; H04L5/1469; H04W8/18; Fig. 2
The species are independent or distinct because their scope are different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:


(a)    the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
(b)    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413